                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                     :

                v.                           :       CRIMINAL NO. 18-392-01

ARTAVIUS HORNE                                       :
    a/k/a “Lo”

                     GOVERNMENT'S SENTENCING MEMORANDUM


       Defendant Artavius Horne is a sexual predator with a history of selling the bodies of

children for sex. A registered sex offender, Horne continued targeting and exploiting children,

selling three minors for sex while on parole for sex trafficking minors. Horne trafficked these

children, one of whom was only 13 years old, between 2013 and 2015, and in 2018. He is a

danger to society with no regard for the law, as evidenced by his life of crime and commission of

perjury under oath during trial. For these reasons, as well as for the reasons provided below, the

government recommends a sentence of incarceration within the advisory guideline range of life

imprisonment.

       The Third Circuit has set forth a three-step process which the district courts must follow

in compliance with the Supreme Court's ruling in United States v. Booker, 543 U.S. 220 (2005):

       (1) Courts must continue to calculate a defendant’s Guidelines sentence precisely as they
       would have before Booker.

       (2) In doing so, they must formally rule on the motions of both parties and state on the
       record whether they are granting a departure and how that departure affects the
       Guidelines calculation, and take into account our Circuit's pre-Booker case law, which
       continues to have advisory force.

       (3) Finally, they are to exercise their discretion by considering the relevant ' 3553(a)
       factors in setting the sentence they impose regardless whether it varies from the sentence
       calculated under the Guidelines.
United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006) (quotation marks, brackets, and

citations omitted) (citing United States v. King, 454 F.3d 187, 194, 196 (3d Cir.

2006).

         At the third step of the sentencing process, the Court must consider the advisory

guideline range along with all the pertinent considerations of sentencing outlined in 18 U.S.C.

' 3553(a) in determining the final sentence. “The record must demonstrate the trial court gave

meaningful consideration to the ' 3553(a) factors. . . . [A] rote statement of the ' 3553(a) factors

should not suffice if at sentencing either the defendant or the prosecution properly raises ‘a

ground of recognized legal merit (provided it has a factual basis)’ and the court fails to address

it.” United States v. Cooper, 437 F.3d 324, 329-30 (3d Cir. 2006) (citations omitted).

         The government explains below its view of the proper consideration in this case of the

advisory guideline range and of the Section 3553(a) factors, which support a within-guideline

sentence of life in this case.

I.       BACKGROUND

         On June 27, 2019, a federal grand jury sitting in the Eastern District of Pennsylvania

returned a three-count indictment charging defendant Artavius Horne with three counts of sex

trafficking of minors and attempt, in violation of 18 U.S.C. §§ 1591 and 1594. On September 13,

2019, after a three-day jury trial, Horne was convicted on all counts. In addition to finding Horne

guilty of sex trafficking of minors, the jury also found through interrogatories that Horne knew

or acted in reckless disregard of the fact that Minors 1-3 were under the age of 18 years old, and

specifically that Minor 1 was under the age of 14.




                                                -2-
II.    SENTENCING CALCULATION

       A.        Statutory Maximum Sentence.

       The maximum sentence for a violation of 18 U.S.C. § 1591(b)(2) (sex trafficking of

minors) is life imprisonment, a 10-year mandatory minimum term of imprisonment, a mandatory

minimum 5 years of supervised release up to lifetime supervised release, a $ 250,0000 fine, and a

$100 special assessment per count of conviction. Where the minor trafficked was under the age

of 14, the mandatory minimum term is 15 years’ imprisonment. See 18 U.S.C. § 1591(b)(1). In

this case, that mandatory minimum term applies to Count One in light of the special

interrogatory.

        The total maximum sentence that may be imposed on the defendant is life imprisonment,

15 years’ mandatory minimum imprisonment, a mandatory minimum 5 years supervised release

up to a lifetime of supervised release, $ 750,000 fine, and a $300 special assessment.

       If the defendant is not indigent, the defendant is also subject, under 18 U.S.C. § 3014, to

an additional $5,000 special assessment for each violation of U.S.C. § 1591, for a total of

$15,000.

       B.        Sentencing Guidelines Calculation.

Guideline Calculations

       Count One/Group 1 (Minor 1- “C.A.”)

       The Probation office correctly calculated the offense level for Count One/Group 1 at 42

as follows: the base offense level is 34 pursuant to U.S.S.G § 2G1.3(a)(1) due to Horne’s

conviction of 18 U.S.C. § 1591(b)(1) as Minor 1 was 13 years old when Horne started trafficking

her. Pursuant to U.S.S.G.§ 2G1.3(b)(2)(B), two levels are added as the defendant unduly

influenced Minor 1 to engage in prohibited sexual conduct. Pursuant to U.S.S.G. §




                                               -3-
2G1.3(b)(3)(B), two levels are added as the offense involved the use of a computer to offer and

solicit the minor to engage in prohibited sexual conduct. Pursuant to U.S.S.G. § 2G1.3(b)(4)(A),

two levels are added as the offense involved the commission of a commercial sex act. Pursuant

U.S.S.G. § 3C1.1, two levels are added as the defendant committed obstruction of justice by

perjuring himself under oath during trial.

        Count Two/Group 2 (Minor 2 – “C.A.”)

        The Probation office correctly calculated the offense level for Count Two/Group 2 at 38

as follows: the base offense level is 30 pursuant to U.S.S.G § 2G1.3(a)(2) due to Horne’s

conviction of 18 U.S.C. § 1591(b)(2). Pursuant to U.S.S.G.§ 2G1.3(b)(2)(B), two levels are

added as the defendant unduly influenced Minor 2 to engage in prohibited sexual conduct.

Pursuant to U.S.S.G. § 2G1.3(b)(3)(B), two levels are added as the offense involved the use of a

computer to offer and solicit the minor to engage in prohibited sexual conduct. Pursuant to

U.S.S.G. § 2G1.3(b)(4)(A), two levels are added as the offense involved the commission of a

commercial sex act. 1 Pursuant U.S.S.G. § 3C1.1, two levels are added as the defendant

committed obstruction of justice by perjuring himself under oath during trial.

        Count Three/Group 3 (Minor 3- “K.H.”)

        The Probation office correctly calculated the offense level for Count Three/Group 3 at 38

as follows: the base offense level is 30 pursuant to U.S.S.G § 2G1.3(a)(2) due to Horne’s

conviction of 18 U.S.C. § 1591(b)(2). Pursuant to U.S.S.G.§ 2G1.3(b)(2)(B), two levels are

added as the defendant unduly influenced Minor 2 to engage in prohibited sexual conduct.

Pursuant to U.S.S.G. § 2G1.3(b)(3)(B), two levels are added as the offense involved the use of a




1 U.S. Probation gave Horne a two-level enhancement pursuant to USSG §2G1.3(b)(4)(B) for each of the minors;
the two-level enhancement does apply, but under USSG §2G1.3(b)(4)(A).


                                                     -4-
computer to offer and solicit the minor to engage in prohibited sexual conduct. Pursuant to

U.S.S.G. § 2G1.3(b)(4)(A), two levels are added as the offense involved the commission of a

commercial sex act. Pursuant U.S.S.G. § 3C1.1, two levels are added as the defendant

committed obstruction of justice by perjuring himself under oath during trial.

Multiple Count Adjustment, Combined Offense Level, Acceptance of Responsibility

       U.S. Probation correctly calculated the multiple count adjustment under U.S.S.G.§ 3D1.4

as follows:

 Group/Count                      Adjusted Offense Level           Units

 Count 1                          42                               1.0

 Count 2                          38                               1.0

 Count 3                          38                               1.0

 Total Number of Units                                             3.0



       The greatest adjusted offense level is 42, with an increase of 3 offense levels pursuant to

U.S.S.G. § 3D1.4, making the combined adjusted offense level 45. U.S. Probation also correctly

applied U.S.S.G.§ 4B1.5(a)(4), as Horne is a repeat and dangerous sex offender against minors,

thereby making him a Criminal History Category V. With a Criminal History Category of V, the

defendant’s guideline range is life imprisonment.

Discussion on Relevant Guideline Provisions:

       U.S.S.G. § 2G1.3(b)(2)(B)- Undue Influence of a Minor

       U.S.S.G. § 2G1.3(b)(2)(B) provides for a two-level increase if the defendant otherwise

unduly influenced a minor to engage in prohibited sexual conduct. Application note 3(B)

provides in pertinent part, “in determining whether subsection (b)(2)(B) applies, the court should




                                               -5-
closely consider the facts of the case to determine whether a participant’s influence over the

minor compromised the voluntariness of the minor’s behavior.” The application note further

states, “ in a case in which a participant is at least 10 years older than the minor, there shall be a

rebuttable presumption that subsection (b)(2)(B) applies. In such a case, some degree of undue

influence can be presumed because of the substantial difference in age between the participant

and the minor.”

       As it pertains to Minors 1, 2 and 3, the enhancement applies, as Horne, aged 29 through

34 during the time of the offense, was more than 10 years older than each of the victims. During

the commission of the offense. Minor 1 was trafficked from age 13 to 18, Minor 2 from age 16 to

18, and Minor 3 at age 15. Horne cannot offer any evidence to rebut the presumption that the

age disparity between himself and the victims constituted undue influence over the victims, who

were drug addicted runaways with no stable residence. Each victim testified she met Horne

during a time when she was homeless and struggling at some level with substance abuse. After

the minors met Horne, he organized and facilitated their sex trafficking, taking photos of the

minors and as well as having others take photos of them, posting advertisements for their sale for

sex on Backpage.com, and providing protection during the trafficking. Horne provided these

homeless children a place to live in the “trap” apartments in which he trafficked them. In return,

Minors 1, 2 and 3 gave Horne portions of the money from their exploitation.

       Other Courts have applied this enhancement in the context of sex trafficking offenses.

See eg. United States v. Anderson, 560 F.3d 275 (5th Cir. 2009) (finding undue influence

enhancement appropriate where defendant was at least 10 years older than minor despite fact that

defendant’s victims were already engaging in prostitution before they associated with him, where

record established victims were afraid to leave defendant); United States v. Patterson, 576 F.3d




                                                 -6-
431 (7th Cir. 2009) (affirming district court’s application of undue influence enhancement where

42-year-old encouraged 14-year-old runaway to prostitute for him, finding significant that

victim was “destitute and penniless” when she began working for defendant and that victim had

not prostituted before); United States v. Brooks, 610 F.3d 1186 (9th Cir. 2010) ( finding two-level

sentencing enhancement was warranted where minors 10 years the defendant’s junior had no

money, no job, were runaways, and had nowhere to live). See United States v. Blake, 868 F.3d

960, 977 (11th Cir. 2017) (in determining whether a defendant used undue influence, courts may

consider whether his conduct “displaye[d] an abuse of superior knowledge, influence and

resources”; court affirmed enhancement where the defendant facilitated the prostitution activities

by using his superior knowledge and resources to manage the prostitution ring, post ads on

Backpage using his personal electronic devices, and transport the minors to their jobs). See also

United States v. Reid, 751 F.3d 763, 768 (6th Cir. 2014) (“It makes no difference that J.H. ‘was

not handcuffed to a bed’ or ‘kidnapped off the street.’ The undue-influence enhancement ‘is not

limited to force, fraud, or coercion.’ It also reaches ‘manipulating’ and ‘preying upon’ a

vulnerable victim”).

       It should be noted that Courts have also recognized that the fact that a minor victim was

being prostituted previous to the offense does not preclude application of the enhancement. See

United States v. Hornbuckle, 784 F.3d 549, 557 (9th Cir. 2015) (where record otherwise supports

district court’s factual finding of undue influence, evidence of minor victim’s willingness to

engage in acts of prostitution is insufficient to compel reversal); United States v. Miller, 601 F.3d

734, 737–38 (7th Cir. 2010) (evidence of minor victim’s willingness to engage in acts of

prostitution did not render finding of undue influence clearly erroneous); United States v. Hagen,

641 F.3d 268, 271 (8th Cir. 2011) (application of enhancement not clearly erroneous, despite




                                                -7-
evidence that “victim traveled freely with defendant”); United States v. Watkins, 667 F.3d 254,

265 (2d Cir. 2012) (fact that victim actively was pursuing relationship with defendant did not

compel contrary conclusion); United States v. Lay, 583 F.3d 436, 446 (6th Cir. 2009)

(presumption of undue influence not overcome by evidence suggesting that minor initiated

communications and proposed meeting with defendant).

        U.S.S.G. § 2G1.3(b)(3)(B)- Use of a Computer

        U.S.S.G. § 2G1.3(b)(3)(B) provides for a two-level increase if the offense involved the

use of a computer or an interactive computer service to offer or solicit a person to engage in

prohibited sexual conduct with a minor. Application Note 1 to this provision defines “computer”

as having the meaning given that term in 18 U.S.C. § 1030(e)(1), which states in pertinent part:

the term “computer” means an electronic, magnetic, optical, electrochemical, or other high speed

data processing device performing logical, arithmetic, or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device. Application Note 1 also defines “interactive computer service” as having the

meaning given that term in 47 U.S.C. §230(f)(2), which states in pertinent part: “interactive

computer service” is any information service, system, or access software provider that provides

or enables computer access . . . including specifically a service or system that provides access to

the internet.

        Each minor victim testified at trial that Horne offered and solicited them for commercial

sex by posting pictures of them in advertisements for commercial sex on the website

Backpage.com via his cellular phone. As Horne used his cellphone to access the internet to post

the advertisements onto Backpage.com, his cellular phone meets the definition of both a

computer and an interactive computer service and the enhancement applies.




                                                -8-
       U.S.S.G. § 2G1.3(b)(4)(A)- Commission of a Sex Act

       U.S.S.G. § 2G1.3(b)(3)(A) provides for a two-level increase if the offense involved the

commission of a sex act. Each minor victim testified at trial that they engaged in multiple sex

acts pursuant to Horne’s advertisement of them for commercial sex. They further testified they

gave Horne a portion of the proceeds from commercial sex. The enhancement applies.

       U.S.S.G. § 4B1.5(a)(1)(A)- Repeat and Dangerous Sex Offender Against Minors

       U.S.S.G. § 4B1.5(a)(1)(A) provides for an enhancement in both offense level and

Criminal History Category computation if the defendant’s instant offense of conviction is a

covered sex crime, USSG § 4B1.1 (career offender) does not apply, and the defendant committed

the instant offense of conviction subsequent to sustaining at least one sex offense conviction.

Under these circumstances, the offense level is the greater of the offense level determined under

Chapters Two and Three or level 37 as the statutory maximum of the offense is life.

       Sex Trafficking of minors is a covered sex crime under chapter 109A of Title 18, United

States Code, chapter 110. Horne committed at least part of the instant offense subsequent to

sustaining a sex offense conviction. On March 6, 2017, Horne was convicted in Bucks County,

Pennsylvania, for “promoting prostitution of minors and own/control house of prostitution.”

Horne started trafficking Minor 1 and trafficked Minors 2 and 3 while on bail for his Bucks

County case; Horne continued trafficking Minor 1 in 2018, after sustaining his 2017 conviction.

While this role enhancement applies, it has no practical effect on the guideline range as Horne’s

Chapter Two and Three calculation is 45 (over the level 37 in USSG § 4B1.5(a)(1)(B)) and with

11 criminal history points, his Criminal History Category is V even before application of the

guideline.




                                               -9-
III.   ANALYSIS

       A thorough consideration of all of the sentencing factors set forth in 18 U.S.C. ' 3553(a)

suggests that the most appropriate sentence is one within the advisory guideline range of life.

       The Supreme Court has declared: “As a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial benchmark.”

Gall v. United States, 552 U.S. 38, 49 (2007). “These requirements mean that ‘[i]n the usual

sentencing, . . . the judge will use the Guidelines range as the starting point in the analysis and

impose a sentence within the range.” Peugh v. United States, 133 S. Ct. 2072, 2083 (2013)

(quoting Freeman v. United States, 131 S. Ct. 2685, 2692 (2011) (plurality opinion); ellipsis in

original). “Common sense indicates that in general, this system will steer district courts to more

within-Guidelines sentences.” Peugh, 133 S. Ct. at 2084. “The federal system adopts procedural

measures intended to make the Guidelines the lodestone of sentencing.” Id.

       In addition, this Court must also consider all of the sentencing considerations set forth in

Section 3553(a). Those factors include: (1) the nature and circumstances of the offense and the

history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; (3) the need to afford adequate deterrence to criminal conduct, and to protect the public

from further crimes of the defendant; (4) the need to provide the defendant with educational or

vocational training, medical care, or other correctional treatment in the most effective manner;

(5) the guidelines and policy statements issued by the Sentencing Commission; (6) the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct; and (7) the need to provide restitution to any victims of the

offense. 18 U.S.C. ' 3553(a).




                                                - 10 -
       The defendant engaged in appalling conduct. Horne sold juvenile girls for sex. Horne

harbored and exploited the minors in apartments he secured for years. His crime falls squarely

within the class of cases to which the applicable guidelines are addressed, and thus consideration

of the nature of the offense, ' 3553(a)(1), counsels in favor of the guideline sentence of life. The

psychological damage to these children resulting from these offenses will be life-long and

significant. They will have to endure the shame and degradation of this experience for the rest of

their young lives.

       Further, the defendant’s history supports the need for a substantial period of

incarceration. Horne has a lengthy and troubling criminal history starting from the age of 13. As

a juvenile, Horne was adjudged delinquent of simple assault and two narcotics-related offenses.

PSR ¶ ¶ 64-67. As an adult, Horne’s criminal behavior continued. He was convicted of two

additional narcotics trafficking offenses and violated the probationary portion of his sentences.

PSR ¶¶ 68, 70. Horne then was convicted of receiving stolen property and simple assault. PSR ¶

¶ 69, 71. Most significantly, Horne was convicted of promoting prostitution of minors and

related charges. PSR ¶ 72. Horne committed the instant identical offense of trafficking minors

while both on parole and probation for that conviction. Moreover, while detained on the instant

offenses at the Federal Detention Center (“FDC”), Horne’s adjustment has been abysmal, as he

continues to engage in disruptive and violent acts. Horne has committed the following violations

in the FDC: refusal to obey an order and being insolent to staff, possession of a dangerous

homemade weapon, possession of illegal drugs, and disruptive conduct. PSR ¶ 5. Since the

drafting of the PSR, Horne was once again found to be in possession of an illegal drug,

Suboxone, while detained in the FDC. See Exhibit 1. It is clear that the recommended term of

imprisonment is required “to reflect the seriousness of the offense, to promote respect for the




                                               - 11 -
law, and to provide just punishment for the offense.” ' 3553(a)(2). Furthermore, the

recommended sentence of incarceration affords adequate deterrence to others who would commit

a similar offense, and protects the public from further crimes of the defendant, for at least as long

as he remains incarcerated. Id.

       In addition, adherence to the recommended guideline range is the only course for

assuring that the defendant’s sentence is consistent with those imposed nationwide on similarly

situated offenders, and thus complying with Section 3553(a)(6) and avoiding undue disparity.

       There is no need in this case to adjust the sentence in order “to provide the defendant

with needed educational or vocational training, medical care, or other correctional treatment in

the most effective manner . . . .” ' 3553(a)(2)(D).

IV.    RESTITUTION

       Title 18, United States Code, Section 1593 requires mandatory restitution to victims of

sex trafficking for “the full amount of the victim’s losses.” Section 1593(b)(3) states that “the

victim’s losses” are defined by Section 2259(b)(3), and shall additionally include the value of the

victim’s services to the defendant or the value of the victim’s labor under the Fair Labor

Standard Act, whichever is greater. 18 U.S.C. § 1593(b)(3). As set forth below, the government

has reviewed the statements of the victims to determine the estimated number of commercial

sexual encounters engaged in by each victim daily, multiplied by the most conservative dollar

amount charged per date (a dollar value set by the defendants), multiplied by amount of time the

victim worked for the defendant in this case, leading to the total estimated value of victims’

services that the defendant secured.

       Minor 1 C.A.

       Minor 1 testified at trial and in the grand jury that she was trafficked by Horne during the




                                               - 12 -
ages of 14-16 and then again at 17. She testified in the grand jury and told FBI Special Agents

that Horne set the prices of commercial sex at $60 for a “short stay,” $100 for a “half hour,” and

$150 for an “hour.” She testified at trial and in the grand jury that Horne took 50 % of her

proceeds from her exploitation. Minor 1 testified she engaged in commercial sex at Horne’s

direction 10 or more times a day, seven days a week during the timeframe she was trafficked by

Horne. Taking the most conservative estimate of $300 per day (assuming 10 clients at $60 for a

short stay), $300 x 7 days =$2100. Multiplying this by the three years (156 weeks) Minor 1 was

trafficked = $327,600. Subtracting out the 50 % Minor 1 received during the three years she was

trafficked by Horne, restitution owed to Minor 1 is $163,800.

       Minor 2 C.A.

       Minor 2 testified at trial and in the grand jury that she was trafficked by Horne during the

ages of 16-17 as a minor and at age 18. She told FBI Special Agents that Horne set the prices of

commercial sex at $60 for a “short stay,” $100 for a “half hour,” and $150 for an “hour.” She

testified at trial and in the grand jury that Horne took 50 % of her proceeds from her exploitation.

Minor 2 testified at trial that she engaged in commercial sex at Horne’s direction 10 or more

times a day, seven days a week during the timeframe she was trafficked by Horne. Taking the

most conservative estimate of $300 per day (assuming 10 clients at $60 for a short stay), $300 x

7 days =$2100. Multiplying this by the two years (104 weeks) Minor 2 was trafficked while a

minor = $ 218,400. Subtracting out the 50 % Minor 2 received during the two years she was a

minor trafficked by Horne, restitution owed to Minor 2 is $109,200.

       Minor 3 K.H.

       Minor 3 testified at trial and in the grand jury that she was trafficked by Horne for

approximately 9 months during 2015. Minor 3 testified in the grand jury that she made




                                               - 13 -
approximately $1000 per week “in pieces.” Minor 3 also testified at trial and in the grand jury

that Horne took 50% of the proceeds of her exploitation. Minor 3 testified she engaged in

commercial sex at Horne’s direction 10 to 15 times a day, seven days a week during the

timeframe she was trafficked by Horne. Taking the most conservative estimate of $1000 per

week (identified by Minor 3) and multiplying this by nine months (39 weeks) Minor 3 was

trafficked = $39,000. Subtracting out the 50 % Minor 3 received during the nine months was

trafficked by Horne, restitution owed to Minor 3 is $19,500.

        Adding the conservative, and likely under-represented estimates, of earnings of the three

victims together, results in the following value of victim services to the defendant:

       Minor 1         $163,800

       Minor 2          $109,200

       Minor 3         $19,500

       TOTAL           $292,500

       The government respectfully requests restitution to the victims for the value of their

services, as required by statute.

       V.      CONCLUSION

       For these reasons, the government recommends that the Court impose a sentence within

the advisory guideline range of life imprisonment.

                                              Respectfully submitted,

                                              WILLIAM M. McSWAIN
                                              United States Attorney


                                              /s Melanie B.Wilmoth
                                              MELANIE BABB WILMOTH
                                              Assistant United States Attorney




                                               - 14 -
                               CERTIFICATE OF SERVICE

       I hereby certify that this Sentencing Memorandum has been served on the Filing User

identified below through the Electronic Case Filing (ECF) system:


                                Coley O. Reynolds
                                Omnis Law Group, LLC
                                1515 Market Street, Suite 1210
                                Philadelphia, PA 19102
                                cor@omnislawgroup.com


                                           /s Melanie B. Wilmoth
                                           MELANIE BABB WILMOTH
                                           Assistant United States Attorney


DATED: August 5, 2020.
